 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    RICARDO PIMENTEL,                                      No. 2:14-cv-1192 MCE DB P
12                           Plaintiff,
13               v.                                          ORDER
14    JEFFREY BEARD, et al.,
15                           Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On March 29, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed March 29, 2019 (ECF No. 86) are ADOPTED

28   in full;
                                                             1
 1         2. Defendants’ request for costs (ECF No. 85) is GRANTED in part; and
 2         3. Costs are taxed against plaintiff in the amount of $410.75.
 3         IT IS SO ORDERED.
 4   Dated: May 6, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
